                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
Case No.     2:18-cv-08806-SVW-JC                                             Date       January 7, 2019

Title        Joseph Molina et al. v. Rite Aid et al.

                                                       JS-6
 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                                N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         N/A                                                       N/A
 Proceedings:            IN CHAMBERS ORDER GRANTING PLAINTIFF’S MOTION TO
                         AMEND COMPLAINT AND REMAND [17] AND DENYING
                         DEFENDANTS’ MOTIONS TO DISMISS [11] [12] [13]

I.      Factual and Procedural Background

        Plaintiff Joseph Molina filed this action in state court on September 10, 2018. Dkt. 1, Ex. A.
Plaintiff asserted six claims against Defendants Rite Aid, Rite Aid Thrifty, Thrifty Ice Cream, Thrifty
Payless, Thrifty Corporation, Rite Aid Payroll Management Inc., Scott Becsi, and Keith Teeuwen: (1)
violation of California’s Fair Employment and Housing Act (“FEHA”); (2) violation of Labor Code §
1102.5; (3) intentional infliction of emotional distress; (4) negligent hiring, supervision, and retention;
(5) wrongful termination of employment in violation of public policy; and (6) breach of implied-in-fact
contract not to terminate employment without good cause. Id. Defendant Thrifty Corporation removed
the action to this Court on October 12, 2018 on the sole ground that Plaintiff brought federal claims
arising under the Family and Medical Leave Act (“FMLA”). Dkt. 1 ¶ 8.

        On October 19, 2018, Defendants filed three motions to dismiss. Dkts. 11-13. On November 13,
2018, Plaintiff filed a motion for leave to amend his complaint and for an order remanding the case to
state court. Dkt. 17. In particular, the proposed First Amended Complaint (“FAC”), Dkt. 17-1, Ex. 4,
removes every reference to the FMLA. These four motions are currently before the Court.




                                                                                                  :
                                                            Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                     Page 1 of 5
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
Case No.     2:18-cv-08806-SVW-JC                                              Date    January 7, 2019

Title        Joseph Molina et al. v. Rite Aid et al.



II.     Legal Standards

        A.     Rule 15 Amendment

       Federal Rule of Civil Procedure 15 provides that leave to amend a pleading “should freely [be]
give[n] . . . when justice so requires.” Fed. R. Civ. P. 15(a)(2). The Ninth Circuit has held that “[R]ule
15’s policy of favoring amendments to pleadings should be applied with extreme liberality.” DCD
Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987) (internal citations and quotation marks
omitted).

        B.     Removal

         United States federal courts are courts of limited jurisdiction. Gunn v. Minton, 568 U.S. 251, 256
(2013). Consequently, a “federal court is presumed to lack jurisdiction in a particular case unless the
contrary affirmatively appears.” Stock West, Inc. v. Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir.
1989). Due to this presumption, federal courts must exercise “prudence and restraint” when considering
the propriety of removal. Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 810 (1986). Thus, “[i]f a
district court determines at any time that less than a preponderance of the evidence supports the right of
removal, it must remand the action to the state court.” Hansen v. Grp. Health Coop., 902 F.3d 1051,
1057 (9th Cir. 2018). “The removing defendant bears the burden of overcoming the ‘strong presumption
against removal jurisdiction.’” Id. (quoting Geographic Expeditions, Inc. v. Estate of Lhotka ex rel.
Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010)).

III.    Analysis

        A.     Rule 15 Amendment

        Given the liberal policy regarding Rule 15 amendments, the fact that this case is in its early
stages, and the fact that Plaintiff filed this motion only days after he lost his ability to amend as a matter
of course under Federal Rule of Civil Procedure 15(a)(1)(B), the Court GRANTS Plaintiff’s motion for
leave to file an amended complaint and accepts Plaintiff’s proposed First Amended Complaint as the
First Amended Complaint.




                                                                                                  :
                                                              Initials of Preparer
                                                                                      PMC

                                           CIVIL MINUTES - GENERAL                                    Page 2 of 5
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
Case No.     2:18-cv-08806-SVW-JC                                              Date    January 7, 2019

Title        Joseph Molina et al. v. Rite Aid et al.



        B.     Remand

       The next question to consider is whether the Court’s acceptance of Plaintiff’s FAC compels or
permits the Court to remand the case.

               i.      Compulsory Remand

       Plaintiff argues that the case must be remanded to state court because this Court now lacks
subject-matter jurisdiction. In particular, Plaintiff points to the fact that the FAC omits any mention of
the FMLA—the sole federal question on which removal was based.

         In opposition, Defendants cite to Sparta Surgical Corp. v Nat’l Ass’n of Sec. Dealers, Inc., 159
F.3d 1209 (9th Cir. 1998), abrogated on other grounds by Merrill Lynch, Pierce, Fenner & Smith Inc. v.
Manning, 136 S. Ct. 1562 (2016). In Sparta, the Ninth Circuit held that, in the context of subject-matter
jurisdiction based on a federal question, “jurisdiction must be analyzed on the basis of the pleadings
filed at the time of removal without reference to subsequent amendments.” Id. at 1213.

         Here, Plaintiff does not dispute that removal was proper at the time of removal due to the
Complaint’s references to the FMLA. Thus, the Court is not compelled to remand the case on the ground
that it now lacks subject-matter jurisdiction.

               ii.     Discretionary Remand

        Plaintiff alternatively argues that federal courts “have an inherent power to remand removed
State claims when the federal claims drop out of the case.” Papasozomenos v. Univ. of Md. Med. Sys.
Corp., No. WDQ-11-0919, 2011 WL 4790762, at *2 (D. Md. Oct. 6, 2011) (internal citations and
quotation marks omitted) (emphasis in original); see also Carnegie-Mellon Univ. v. Cohill, 484 U.S.
343, 357 (1988) (“[A] district court has discretion to remand to state court a removed case involving
pendent claims upon a proper determination that retaining jurisdiction over the case would be
inappropriate.”); 28 U.S.C. § 1367(c)(3)-(4) (“The district courts may decline to exercise supplemental
jurisdiction over a claim under subsection (a) if . . . the district court has dismissed all claims over which
it has original jurisdiction” or “there are other compelling reasons for declining jurisdiction.”). In




                                                                                                  :
                                                             Initials of Preparer
                                                                                      PMC

                                           CIVIL MINUTES - GENERAL                                    Page 3 of 5
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
Case No.     2:18-cv-08806-SVW-JC                                              Date    January 7, 2019

Title        Joseph Molina et al. v. Rite Aid et al.



deciding whether to remand a removed case involving pendent claims, a court must consider “the
principles of economy, convenience, fairness, and comity which underlie the pendent jurisdiction
doctrine.” Cohill, 484 U.S. at 357. Here, Plaintiff contends that, even if the Court is not compelled to
remand the case for lack of subject-matter jurisdiction, the Court may nonetheless remand the case
within its discretion.

        Defendants once again point to Sparta in opposition. In particular, the court in Sparta held that
“a plaintiff may not compel remand by amending a complaint to eliminate the federal question upon
which removal was based.” Sparta, 159 F.3d at 1213. Although Defendants interpret this language to
mean that the Ninth Circuit created a blanket rule precluding remand whenever an amended complaint
eliminates federal-question jurisdiction, courts have not always agreed with this interpretation. For
example, one court concluded that “although Sparta held that no right to remand existed, the Ninth
Circuit did not address whether the court could have remanded by exercising its discretion to decline
supplemental jurisdiction over the remaining state court claims.” Bay Area Surgical Mgmt., LLC v.
UnitedHealthcare Ins. Co., No. C 12-01421 SI, 2012 WL 3235999, at *4 (N.D. Cal Aug. 6, 2012)
(internal citation and quotation marks omitted). Another case was even more expansive regarding this
issue:

               In opposition to the motion to remand, defendants rely on [Sparta] for the
               proposition that plaintiffs cannot compel the remand of this case to state
               court by amending their complaint. While defendant’s explication of
               Sparta’s holding is correct, that decision is not determinative of this motion.
               . . . [D]istrict courts possess the discretion to decide whether to retain
               jurisdiction over state law causes of action after the federal claims for relief
               have dropped out of the litigation. Thus, the Ninth Circuit has
               acknowledged, in a case analogous to the present one, that remand is proper
               where plaintiffs amend their complaint to remove their federal claims and
               move for remand without delay.

Moyles v. Johnson Controls, Inc., No. Civ. S05885FCDKJM, 2005 WL 1561519, at *9-10 (E.D. Cal.
June 29, 2005) (citing Baddie v. Berkeley Farms, 64 F.3d 487, 490-91 (9th Cir. 1995)).




                                                                                                  :
                                                             Initials of Preparer
                                                                                      PMC

                                          CIVIL MINUTES - GENERAL                                     Page 4 of 5
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
Case No.     2:18-cv-08806-SVW-JC                                             Date    January 7, 2019

Title        Joseph Molina et al. v. Rite Aid et al.



        The Court agrees with these cases and concludes that, because the FAC contains no federal
question and there is no other alleged basis for subject-matter jurisdiction, it retains discretion to remand
the case to state court. After considering the relevant factors, the Court concludes that remand is
warranted. See Fletcher v. Solomon, No. C-06-05492, 2006 WL 3290399, at *4 (N.D. Cal. Nov. 13,
2006) (“Here, plaintiffs clearly desire a state forum . . . . Neither this court nor the Superior Court has
put a substantial amount of work into this case. While it might be fair to not remand this action . . . the
other concerns of economy, convenience, and comity would be served by returning to state court what is
now at an early stage a purely state-law action.”).

        Furthermore, even if the interpretation of Sparta were not clear, the facts that federal courts are
presumed to lack jurisdiction and that Defendants bear the burden of overcoming a strong presumption
against removal jurisdiction would warrant remand. Thus, the Court’s conclusion that Defendants have
not proven the right of removal by a preponderance of the evidence provides an independent
justification for remanding the case. The Court GRANTS Plaintiff’s motion to remand.

        C.     Defendants’ Motions to Dismiss

     Because the Court has granted Plaintiff’s motion to remand, Defendants’ motions to dismiss are
DENIED as moot.

IV.     Conclusion

        For the above reasons, the Court GRANTS Plaintiff’s motion for leave to amend his complaint
and for an order remanding the case to state court. Dkt. 17. The Court DENIES Defendants’ motions to
dismiss as moot. Dkts. 11-13.

        IT IS SO ORDERED.




                                                                                                 :
                                                             Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                    Page 5 of 5
